                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

THE MATTER OF THE SEARCH OF
Premises known as 3019 Dunmire Drive,         Case No. 18-MJ-1274
Murfreesboro, TN 37129, and vehicles          Magistrate Judge Holmes
registered to DONALD M. McCOY or
MARTY McCOY




       The Affidavit in Support of Search Warrant 18-MJ-1265 and Search Warrant 18-MJ-

1265 are hereby unsealed.

       So ORDERED this 2-S) th day of December, 2018.




                                                Barbara b: f6lme
                                                 rated States Magistrate Judge




    Case 3:18-mj-01265 Document 4 Filed 12/20/18 Page 1 of 1 PageID #: 47
